DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, ln 19 recites the limitation “the nanocrystal is a single crystal”, which renders the claim indefinite.  The nanocrystal as claimed has two phases that appear distinct, a matrix domain and a seed domain.  It is not clear how a nanocrystal with two distinct domains/phases is a single crystal.
While not a suggestion of claim language, in the interest of compact prosecution, nanocrystals with distinct matrix and seed domains that are grown from nuclei are considered to be single crystals and therefore read on newly amended claim 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The instant claims contain the transitional phrase “comprising”.  Per MPEP 2111.03 ‘The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps'.  This open-ended definition has been taken into consideration in the following rejections.  

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0012180 A1 to Baesjou et al. (hereinafter Baesjou).
Regarding claims 1 and 2, Baesjou discloses a nanocrystal comprising: 

a plurality of seed domains which are distributed in said matrix domain (quantum dots dispersed within particles of luminescent material, para [0046], 100 in Fig. 1B) and each of which has a composition of M1x’M2y’Az’, wherein M1 is selected from a group that includes Cd, Zn, Hg, Al, In, Ga, M2 is selected from a group that includes Cd, Zn, Hg, Al, In, Ga and is different from M1, and A is selected from S, Se, Te, N, P, and As (para [0051])
x, y and z are respectively a number of M1, a number of M2, and a number of A to satisfy valence requirement of said composition of M1xM2yAz,
x’, y’ and z’ are respectively a number of M1, a number of M2, and a number of A to satisfy valence requirement of said composition of M1x’M2y’Az’,
x is 0.75, which falls within the interpreted range of 0 to 1, both inclusive,
y is in a range larger than 0 and less than 1 (0.25), 
y’ is in a range larger from 0 to less than 1 (para [0051]),
a sum of x and y is 1 (0.75 + 0.25 = 1, para [0130])
a sum of x’ and y’ is 1 (for charge balance, para [0051]), and 
z and z’ are both 1.  
The nanocrystal is a single crystal (made by growing a quantum dot from a nucleus, para [0056]).
The reference does not expressly disclose that y’ is less than y.
However, see MPEP 2144.05(II)(A), which states that ‘Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical’. One of ordinary skill in the art is expected to arrive at the instantly claimed y’ range via routine experimentation, absent evidence to the contrary.
This rejection is based on the interpretation set forth in para #3, above.

Regarding claim 3, Baesjou discloses the nanocrystal according to Claim 1, wherein said  matrix domain inherently has an absorption wavelength, each of said seed domains (quantum dots) inherently has an emission wavelength.  The seed domains are advantageously selected from a group that includes CdHgTe (para [0052]).  The matrix domain, Zn0.75Cd0.25S (para [0130]) has an absorption wavelength of about 294 nm (see para [0129] of evidentiary reference, US 2001/0039060 A1 to Siiman et al.).  When the seed domain (quantum dot) is CdHgTe (para [0052]) the seed domain has an emission of 700-1000 nm (see abstract of evidentiary reference, “Non-Invasive Near Infrared Fluorescence Imaging of CdHgTe Quantum Dots in Mouse Model” by 

Regarding claim 4, Baesjou discloses the nanocrystal according to Claim 1, wherein said matrix domain (host nanosphere) is of a size from 30-60 nm (para [0026]), which falls within the instantly claimed range of 1 nm to 100 nm, and each of said seed domains (quantum dots) is of a size from 2 to 20 nm (para [0053]), which falls within the instantly claimed range of 0.5 nm to 50 nm.

Regarding claims 5 and 6, Baesjou discloses the nanocrystal according to Claim 1, wherein said seed domains are spaced from each other but fails to expressly disclose that the seed domains are spaced from each other at a distance from 0.1 nm to 30 nm or from 0.1 nm to 10 nm.  However, see Fig. 1B, where the seed domains (100) are spaced apart by at least the diameter of one seed inside of the domain matrix (12), which suggests a spacing of at least 2 to 20 nm (para [0053]).  At least 2 to 20 nm overlaps the instantly claimed ranges of 0.1 to 30 nm and 0.1 to 10 nm.  See MPEP 2144.05(I), which states that ‘In the case where the claimed prima facie case of obviousness exists’.

Response to Arguments
It is noted that applicant has amended withdrawn claims 8-17 to include limitations of claim 1 and has requested that claims 8-17 be rejoined upon allowance of claim 1.  However, claim 1 is not allowed at this time.
Therefore, the restriction requirement stands. 

Applicant's arguments filed 1/24/22, regarding the 112 rejections, have been fully considered.  The phrase “a large Stokes shift” has been deleted form claim 1.  The variables x and x’ have been defined in terms of their relationships to y and y’.  Consequently, x and x’ are interpreted as >0 to <1.
Therefore, the prior 112(b) rejection of claims 1-7 has been withdrawn.  However, a new 112(b) rejection has been applied, above.

Applicant's arguments filed 1/24/22, regarding Baesjou, have been fully considered but they are not persuasive. Applicant argues that the newly amended claims require a single crystal nanocrystal and argues that Baesjou teaches co-precipitated particles in para [0046] and [0104] rather than single crystal partciels.  However, note that Example 1 (para [0075]-[0081]) of the publication of the instant disclosure is made by co-precipation yet is disclosed as single crystal in para [0082]).  .
Therefore, the 103 rejection of claims 1, 2 and 4-6 as obvious over Baesjou stands.
Applicant further argues that Baesjou does not teach the limitation wherein a difference between the absorption wavelength of the matrix domain and the emission peak of the seed domain is larger than 350 nm.  Applicant argues that the reference teaches the wavelength of light emitted by the source light but does not teach the difference between the absorption wavelength of the matrix domain and the emission wavelength of the seed domain.   It is noted that the prior rejection spoke to the absorption and emission of the entire nanocrystal rather than the matrix and seed domains, in particular. However, Baesjou does teach that when the matrix is ZnCdS (para [0130]), with an absorption peak of 294 nm and the seed is CdHgTe (para [0052]) with an emission peak of about 700-1000 nm, then the difference is greater than 350 nm.
Therefore, the 103 rejection of claim 3 as obvious over Baesjou stands.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art, Baesjou, teaches a nanocrystal with a large Stokes shift, a matrix domain and a seed domain but does not teach or suggest a nanocrystal where M1 is Pb, M2 is Cd and A is S in both the matrix and seed domains as required by the claim. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678.  The examiner can normally be reached on M-F 10-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        

/Matthew E. Hoban/Primary Examiner, Art Unit 1734